DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The most recent set of claims, submitted on 10 DECEMBER 2019 are considered for examination.  Claims 2-25 are pending for consideration and are considered on the merits below.  Claim 1 is cancelled. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 DECEMBER 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 10 JANUARY 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
In the SPECIFICATION, [0001], the data should be updated, United States Patent Application No. 15/373,722 is now United States Patent No. 10/466,155.
In the SPECIFICATION, [0016], there is a missing period at the end of the sentence.   
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 
Claims 2, 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-8 of U.S. Patent No. 10/466,155. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant invention and the ‘155 patent are both directed at systems comprising the same components, including a first and second pump and first and second junction.  Even the orientation of the components are in the same configuration.    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 and 8-25 are rejected under 35 U.S.C. 103 as being unpatentable over BALL, US Publication No. 2009/0293910 A1, submitted on the Information Disclosure Statement on 31 DECEMBER 2019; US Patent Application Publications Cite No. 1, and further in view of US Publication No. 2015/0330385 A1, submitted on the Information Disclosure Statement on 31 DECEMBER 2019; US Patent Application Publications Cite No. 3.  
Applicant’s invention is drawn towards a device, a system. 
Regarding Claim 2, the reference BALL discloses a system, Figure 1, fluidic system 10, [0013-0020], comprising: a flow cell, Figure 1, flow cell 32, [0013], the flow cell being configured to receive a sample fluid from a sample fluid source in fluid communication with the flow cell, Figure 1, sample fluid 26 from container 28, [0013], and the flow cell being configured to receive a carrier fluid from a carrier fluid source in fluid communication with the flow cell, Figure 1, fluid 14 from container 16, [0013], the carrier fluid having a carrier fluid flowrate, Figure 1, pump 12 regulates fluid flowrate, a first output pump, Figure 1, pump 20, [0015], the first output pump 
However, the BALL reference is silent in regards to a second junction and second pump. 
The LOFSTROM reference discloses a  system, Figure 5, system 100, comprising: a flow cell, the flow cell being configured to receive a sample fluid from a sample fluid source in fluid communication with the flow cell, Figure 5, pulse attenuator 136, [0045], and the flow cell being configured to receive a carrier fluid from a carrier fluid source in fluid communication with the flow cell, Figure 5, fluid supply 132, [0046], a first output pump, Figure 5, flow generator 134, [0045], the first output pump being in fluid communication with a first junction, Figure 5, the first junction being in further fluid communication with the flow cell, the first output pump being in fluid communication with a second junction, Figure 5, flow generator 234, [0095], the second junction being in fluid communication with the first junction, the first output pump being configured to flow a fluid from the first junction to the second junction along a first output pathway, a second output pump, Figure 5,  being in fluid communication with the first junction and in fluid communication with a second junction such that the first output pump, the first junction, the second output pump, and the second junction define a fluidic circuit, Figure 5, the second output pump being configured to flow fluid between the first junction and the second junction along a second fluid pathway, and the first output pump and the second output pump being operable so as to effect an output flow of fluid from the second junction having an output flowrate greater than the carrier fluid flowrate, [0095], the output flowrate giving rise to a pressure differential that encourages sample fluid from the sample source into the flow cell, [0063].
It would have been obvious before the effective filing date to modify the BALL to include a second junction and second pump as disclosed by LOFSTROM to allow for initializing the flow system with one pump while blocking flow with the other pump, [0095]. 
Additional Disclosures Included are: Claim 3: wherein the system of claim 2, further comprising a pressure sensor disposed to measure a flow pressure exiting the flow cell, LOFSTROM, [0071], sensor 138.; Claim 4: wherein the system of claim 2, further comprising a pressure sensor disposed to measure a flow pressure entering the flow cell, LOFSTROM, [0071], sensor 138.; Claim 5: wherein the system of claim 2, further comprising a pressure sensor disposed to measure a flow pressure entering the flow cell and a flow pressure exiting the flow cell, BALL, [0022].; Claim 8: wherein the system of claim 2, wherein the second output pump is operable to circulate fluid from the second junction to the first junction along the second fluid pathway, LOFSTROM [0095].; Claim 9: wherein the system of claim 2, wherein the second output pump is operable to circulate fluid from the first junction to the second junction along the second fluid pathway, LOFSTROM, [0095].; Claim 10: wherein the system of claim 2, wherein the sample flow and the carrier flow combine and form a single flow, wherein the sample flow forms a core diameter of the single flow and the carrier flow comprises a sheath portion of the single flow, BALL, [0017, 0022].; Claim 11: wherein the system of claim 2, wherein the flow cell is comprised in a flow cytometer, LOFSTROM, [0028] .; Claim 12: wherein the system of claim 2, wherein the carrier fluid source comprises a fluidic junction in fluid communication with a first carrier fluid pump and a second carrier fluid pump, BALL, Figure 1, pump 12. 
Applicant’s invention is drawn towards a method. 
Regarding Claim 13, the reference  BALL discloses a method, abstract, Claim 1, comprising: a first output pump, Figure 1, pump 20, [0015],  in fluid communication with a first 
However, the BALL reference is silent in regards to a second junction and second pump. 
LOFTSTROM discloses a method, [0010], comprising: with a system that comprises: (i) a first output pump in fluid communication with a first junction and a second junction, the first output pump being configured to flow a fluid from the first junction to the second junction along a first output pathway, (ii) a second output pump in fluid communication with the first junction and the second junction, the second output pump being configured to flow a fluid between the first junction and the second junction along a second output pathway, the first junction, the second output pump, and the second junction defining a fluidic circuit, LOFTSTROM, Figure 5, (iii) a flow cell, LOFSTROM , Figure 5, attenuator 136, in fluid communication with a source of sample fluid, Figure 5, working fluid 30, supply 132, [0047], operating the first output pump and the second output pump so as to effect an output flow of fluid from the second junction having an output flowrate greater than the fluid flowrate, the output flowrate giving rise to a pressure differential that encourages sample fluid from the sample source into the flow cell, [0036].
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention to modify the BALL reference to include a second junction and second pump as disclosed by LOFSTROM to allow for initializing the flow system with one pump while blocking flow with the other pump, [0095]. 
Additional Disclosures Included are: Claim 14: wherein the method of claim 13, wherein the second output pump is operated to flow fluid from the first junction to the second junction, LOFTSTROM, [0095-0098].; Claim 15: wherein the method of claim 13, wherein the second output pump is operated to flow fluid from the second junction to the first junction, LOFTSTROM, [0095-0098].; Claim 16: wherein the method of claim 13, further comprising adjusting at least one of the first output pump and the second output pump based on a pressure measured upstream of the flow cell or a pressure measured downstream of the flow cell, LOFTSTROM, [0095-0098].; Claim 17: wherein the method of claim 13, wherein the carrier fluid is introduced to the flow cell by one or more carrier fluid pumps, BALL, Figure 1, fluid 14 from container 16, pump 12, [0013-0016].; Claim 18: wherein the method of claim 17, further comprising adjusting one or more of the carrier fluid pumps based on a pressure measured upstream of the flow cell or a pressure measured downstream of the flow cell, BALL, [0016-0017].; Claim 19: wherein the method of claim 13, further comprising adjusting a pressure of the source of sample fluid, BALL, [0016].; Claim 20: wherein the method of claim 13, wherein the carrier fluid is supplied to the flow cell by one or more carrier fluid pumps, BALL, pump 12, [0016, 0017].; Claim 21: wherein the method of claim 13, wherein the output flowrate is modulated so as to give rise to a constant flowrate of sample fluid from the sample source into the flow cell, BALL, [0016, 0017].; Claim 22: wherein the method of claim 13, wherein the sample flow and the carrier flow combine and form a single flow, wherein the sample flow forms a core diameter of the single flow and the carrier flow comprises a sheath portion of the single flow, BALL, [0013].; Claim 23: wherein the method of claim 13, further comprising determining a differential pressure between a flow entering the flow cell and a flow exiting the flow cell, BALL, [0017, 0022].; Claim 24: wherein the method of claim 23, further comprising computing, based on the differential pressure, a flow rate of fluid flowing Claim 25: wherein the method of claim 23, further comprising determining, based on the differential pressure, a characteristic of a fluid flowing in the flow cell, BALL, [0017, 0022].
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over BALL, US Publication No. 2009/0293910 A1, submitted on the Information Disclosure Statement on 31 DECEMBER 2019; US Patent Application Publications Cite No. 1, and further in view of US Publication No. 2015/0330385 A1, submitted on the Information Disclosure Statement on 31 DECEMBER 2019; US Patent Application Publications Cite No. 3, and further in view of SCHROEDER, US Patent 4,510,397 A, submitted on the Information Disclosure Statement on 31 DECEMBER 2019; US Patents Cite No. 1.  
Regarding Claims 6 and 7, the combination above suggests the claimed invention, but is silent in regards to at least one of the pumps comprise a gear pump. 
The SCHROEDER reference discloses well known pumps for flow control through an apparatus that utilizes a gear pump, Column 3 line 5-11, Figure 1, gear pump 12, with small teeth, Figure 3, teeth 35 and 36, and can be operated at 1000 RPM, abstract, Column 5 line 24-47. 
It would be obvious to one having ordinary skill in the art at the time the invention was made to modify the pump of BALL et al so that the pumps are actually gear pumps and the first output pump comprises a gear pump that defines a first gear tooth size, wherein the second output pump comprises a gear pump that defines a second gear tooth size, and wherein the first gear tooth size and the second gear tooth size differ so that the pumping within the system is actuated by the passage of fluid there through, Column 4 line 19-21, and can be pumped at different rates creating different flow rates within the flow cell.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2015/081242 to MARTIN discloses a fluidics system for a flow cytometer.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797